--------------------------------------------------------------------------------

Execution Version

AMENDMENT TO FACILITY AGREEMENT AMENDMENT

EXECUTED by the parties hereto as of the 6th day of March, 2017.

AMONG:

KLONDEX MINES LTD., as Borrower

 



 

(the Borrower)

 



AND:

KLONDEX CANADA LTD., 0985472 B.C. LTD, KLONDEX HOLDINGS (USA) INC., KLONDEX
MIDAS HOLDINGS LIMITED, KLONDEX MIDAS OPERATIONS INC. and KLONDEX GOLD & SILVER
MINING COMPANY, as

 

Guarantors

(collectively, the Guarantors and together with the Borrower, the Obligors, and
each a Obligor)

 



AND

INVESTEC BANK PLC, as Lender and Hedge Counterparty

 



 

(the Lender)

 



AND:

INVESTEC BANK PLC, as Security Agent

 



 

(the Security Agent)

WHEREAS the Obligors, the Lender and the Security Agent signatory thereto have
entered into a Facility Agreement dated as of March 23, 2016 (including all
annexes, exhibits and schedules thereto, the Facility Agreement);

AND WHEREAS Obligors, the Lender and the Security Agent signatory thereto have
entered into an Amendment to Facility Agreement dated as of October 28, 2016
(including all annexes, exhibits and schedules thereto, the Facility Amendment);

AND WHEREAS the parties hereto wish to further amend certain provisions of the
Facility Amendment, as set out below (hereinafter this Amendment);

NOW THEREFORE for good and valuable consideration (the receipt and sufficiency
of which are hereby acknowledged), the parties hereby agree as follows:

Article 1 – INTERPRETATION

1.1

All capitalized terms used herein and not otherwise defined herein shall have
the meanings ascribed to such terms in the Facility Agreement (subject to any
amendments to such terms herein).

    1.2

This Amendment constitutes a Finance Document under the Facility Agreement.

1

--------------------------------------------------------------------------------

Article 2 – AMENDMENTS

2.1

Section 4.1(h) of the Facility Amendment is deleted In its entirety and the
remainder of Section 4.1 of the Facility Amendment shall be renumbered
accordingly.

    2.2

The Amendment Effective Date occurred as of December 14, 2016.

    2.3

The following items (each, a “Condition Subsequent”) shall be completed
subsequent to the Amendment Effective Date, each within the specified
timeframes, with the failure to achieve any of these conditions within the
specified timeframe constituting an Event of Default:


  (a)

by April 14, 2017, the Lender shall have received registered copies of all
deliverables set forth in Part 1 — Exhibit C of the Facility Amendment;

        (b)

within five (5) Business Days of the receipt of the deliverables set forth in
2.3(a), the Lender shall have received copies of all deliverables set forth in
Part 2 — Exhibit C of the Facility Amendment.

Article 3 – MISCELLANEOUS

3.1

Each of the Obligors (i) reaffirms its obligations under the Facility Agreement,
the Facility Amendment and the other Finance Documents to which it is a party,
and(ii) agrees that the Facility Agreement, the Facility Amendment and the other
Finance Documents to which it is a party remain in full force and effect, except
as amended hereby, and are hereby ratified and confirmed.

 

 

3.2

Each of the Obligors hereby (i) consents to and approves the execution and
delivery of this Amendment, (ii) agrees that this Amendment does not and shall
not limit or diminish in any manner the obligations of such Obligor under any
guarantee granted by it in favour of the Lender (the Guarantee) and that such
obligations would not be limited or diminished in any manner even if such
Obligor had not executed this Amendment,(iii) agrees that this Amendment shall
not be construed as requiring the consent of such Obligor in any other
circumstance, (iv) reaffirms each of its obligations under the Guarantee and the
other Finance Documents to which it is a party, and (v) agrees that the
Guarantee and the other Finance Documents to which it is a party remain in full
force and effect and are hereby ratified and confirmed.

 

 

3.3

Nothing contained in this Amendment or any other communication between the
Lender and any other Obligor shall be a waiver of any other present or future
violation, Default or Event of Default under the Facility Agreement or any other
Finance Document (collectively, Violations). Similarly, nothing contained in
this Amendment shall directly or Indirectly in any way whatsoever either: (i)
impair, prejudice or otherwise adversely affect the Lender’s right at any time
to exercise any right, privilege or remedy in connection with the Facility
Agreement or any other Finance Document with respect to any Violations
(Including, without limiting the generality of the foregoing, in respect to the
non-conformity to any representation, warranty or covenant contained In any
Finance Document), (ii) except as specifically provided in Article II hereof,
amend or alter any provision of the Facility Agreement or any other Finance
Document or any other contract or instrument, or (iii) constitute any course of
dealing or other basis for altering any obligation of any of the Obligors under
the Finance Documents or any right, privilege or remedy of the Lender under the
Facility Agreement or any other Finance Document or any other contract or
instrument with respect to Violations. Nothing in this Amendment shall be
construed to be a consent by the Lender to any Violations.

2

--------------------------------------------------------------------------------


3.4

Save as expressly set forth in this Amendment, all other terms and conditions of
the Facility Agreement and Facility Amendment remain in full force and effect.
All other Finance Documents remain in full force and effect.

    3.5

Except to the limited extent set forth herein, no additional amendment in
respect of any other term, condition, covenant, agreement or any other aspect of
the Facility Agreement Is intended or implied.

    3.6

The Obligors, shall from time to time, do all acts and things and execute and
deliver all agreements as the Lender may reasonably require for enabling the
Lender to obtain the full benefits of this acknowledgment and confirmation,

    3.7

This Amendment shall be interpreted and the rights and liabilities of the
parties hereto shall be determined In accordance with the laws of the Province
of British Columbia and the federal laws of Canada applicable therein.

    3.8

This Amendment may be executed in original, facsimile and/or other electronic
means counterparts and all such counterparts taken together shall be deemed to
constitute one and the same instrument,

[signature pages follow]

3

--------------------------------------------------------------------------------

Execution Version

The parties have executed this Amendment as of the date first above written:

BORROWER:

  KLONDEX MINES LTD.               Per: /s/ Barry Dahl     Name:    Barry Dahl  
  Title:     Chief Financial Officer

4

--------------------------------------------------------------------------------

Execution Version

GUARANTORS:

  KLONDEX CANADA LTD.                   Per: /s/ Barry Dahl     Name:  Barry
Dahl     Title: Treasurer and Secretary           0985472 B.C. LTD              
    Per: /s/ Barry Dahl     Name:  Barry Dahl     Title: Treasurer and Secretary
          KLONDEX HOLDINGS (USA) INC.                   Per: /s/ Barry Dahl    
Name:  Barry Dahl     Title: Treasurer           KLONDEX MIDAS HOLDINGS LIMITED
                  Per: /s/ Barry Dahl     Name:  Barry Dahl     Title: Treasurer
          KLONDEX MIDAS OPERATIONS INC.                   Per: /s/ Barry Dahl  
  Name:  Barry Dahl     Title: Treasurer                   KLONDEX GOLD & SILVER
MINING     COMPANY                   Per: /s/ Barry Dahl     Name:  Barry Dahl  
  Title: Treasurer

5

--------------------------------------------------------------------------------

FINANCE PARTIES:

  INVESTEC BANK PLC,   as Lender and Hedge Counterparty               Per: /s/
Oliver Tagg    

 Name:     Oliver Tagg 

    Title:        Authorised Signatory               Per: /s/ Guy Stringer  



Name:     Guy Stringer 

    Title:       Authorised Signatory                           INVESTEC BANK
PLC,   as Security Agent               Per: /s/ Steven Cowland     Name:     
Steven Cowland     Title:        Authorised Signatory               Per: /s/
Anthony Rowe     Name:       Anthony Rowe     Title:         Authorised
Signatory

6

--------------------------------------------------------------------------------